








February 7, 2011
Amyris Fuels, LLC
5885 Hollis St., Suite 100
Emeryville, CA 94608




Attention:     Jeri Hilleman, CFO, Amyris Inc.
Tom Krivas, Vice President - Risk Management, Amyris Inc.


        
Re:    Amendment to Uncommitted Facility Letter
Ladies and Gentlemen:
We refer to the Uncommitted Facility Letter, dated as of November 25, 2008 (as
amended, the “Uncommitted Facility Letter”), between BNP Paribas (the “Bank”)
and Amyris Fuels, Inc. (predecessor in interest to Amyris Fuels, LLC, the
“Borrower”). Unless otherwise defined, capitalized terms used in this Amendment
to Uncommitted Facility Letter (this “Amendment”) have the meanings provided for
in the Uncommitted Facility Letter.
Each of the undersigned hereby agrees that, effective as of January 14, 2011,
the Uncommitted Facility Letter shall be amended as follows:
The section entitled “Availability and Maturity” of the Uncommitted Facility
Letter is hereby amended by deleting the term “January 14, 2011” in the first
sentence and inserting in lieu thereof “April 14, 2011.”
This Amendment is executed pursuant to the Uncommitted Facility Letter and shall
be construed, administered and applied in accordance with all of the terms and
provisions of the Uncommitted Facility Letter.
This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.
This Amendment may be executed by the parties hereto in several counterparts,
each of which when executed and delivered shall be deemed to be an original and
all of which shall constitute together but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by facsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment.
This Amendment shall not become effective until each of the following conditions
precedent has been satisfied to our reasonable satisfaction and once such
conditions precedent have been satisfied, this Amendment shall be deemed to be
effective as of January 14, 2011:




--------------------------------------------------------------------------------






1)
We have received fully executed original counterparts of this Amendment; and



2)
We shall have received the Minimum Compensation Fee of $44,971.



The Guarantor hereby confirms its agreement to this Amendment and ratifies its
Guaranty by signing in the space provided below.


THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO NEW YORK CONFLICTS OF
LAWS PRINCIPLES).
Except as expressly provided hereby, all of the representations, warranties,
terms, covenants and conditions of the Uncommitted Facility Letter shall
continue to be, and shall remain, in full force and effect in accordance with
their respective terms and are hereby ratified, confirmed and remade as of the
date hereof. The modifications set forth herein shall be limited precisely as
provided for herein, and shall not be deemed to be a waiver of, consent to or
modification of any other term or provision of the Uncommitted Facility Letter
or of any term or provision of any other instrument referred to therein or
herein, or of any transaction or further or future action on the part of the
Borrower or any other person which would require the consent of the Bank under
the Uncommitted Facility Letter or any such other instrument.    
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.


Sincerely,
BNP PARIBAS


By: /s/ Janet Koehne
Name: Janet Koehne
Title: Director


By: /s/ Jordan Nenoff    
Name: Jordan Nenoff
Title: Director




--------------------------------------------------------------------------------




We confirm our agreement to the foregoing:


AMYRIS FUELS, LLC


By: /s/ Thomas Krivas    
Name: Thomas Krivas
Title: Assistant Secretary


Agreed to and acknowledged by Guarantor:
AMYRIS INC.
By: /s/ Jeryl Hilleman    
Name: Jeryl Hilleman
Title: Chief Financial Officer


